Citation Nr: 1528487	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hearing loss, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claims file includes evidence submitted after the file was transferred to the Board that has not been initially considered by the RO.  However, the file includes a March 2015 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 1989 rating decision denying entitlement to service connection for PTSD is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

2.  Evidence obtained since the March 1989 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD.

3.  The July 2005 rating decision denying entitlement to service connection for hearing loss is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

4.  Evidence obtained since the July 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for hearing loss.

5.  The Veteran's currently diagnosed bilateral hearing loss did not begin during, or was otherwise caused by, his active duty service.

6.  The July 2005 rating decision denying entitlement to service connection for a back disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

7.  Evidence obtained since the July 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1. The March 1989 rating decision, which denied entitlement to service connection for PTSD is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The July 2005 rating decision, which denied entitlement to service connection for hearing loss is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  The July 2005 rating decision, which denied entitlement to service connection for a back disorder is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence and Service Connection

The Veteran is seeking service connection for a psychiatric disorder, hearing loss, and a back disorder.  All three of these disorders were previously denied in a determination that is now final, as will be discussed below.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board in each of these appeals is whether new and material evidence has been presented to reopen the claim.

If the claims are reopened, the Board will proceed to evaluate the claim for entitlement to service connection on its merits.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn below.

Psychiatric Disorder, Including PTSD

The Veteran's prior claim for entitlement to service connection for PTSD was denied in a March 1989 rating decision.  The RO found the Veteran's in-service treatment for a psychiatric disorder was related to a personality disorder which may not be service connected.  Additionally, although the Veteran received prior treatment for PTSD, the RO determined the Veteran did not meet the criteria for PTSD.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  [Previously, a claim for service connection for a nervous condition had been denied in 1982.]

At the time of the March 1989 rating decision, the evidence of record included the Veteran's service treatment records, statements from the Veteran, and post-service medical records.  Since the March 1989 rating decision, considerable new evidence has been submitted, including updated VA treatment records and the report from a March 2013 VA examination.

The new evidence also includes the February 2015 PTSD Disability Benefits Questionnaire (DBQ) completed by the Veteran's VA physician.  In this DBQ the physician opined it was at least likely than not that the Veteran's PTSD was due to combat while in the military.  Under the low threshold of Shade, this statement may reasonably substantiate the reason the Veteran's claim was previously denied, and is therefore new and material.  Accordingly, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the remand portion below.

Hearing Loss

The Veteran's prior claim for entitlement to service connection for hearing loss was denied in a July 2005 rating decision.  The RO found the Veteran had not submitted new and material evidence relating to diagnosis of hearing loss caused by active duty service.  [The claim had previously been denied in 1989.]  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

At the time of the July 2005 rating decision, the evidence of record included the Veteran's service treatment records, statements from the Veteran, and post-service medical records.  Since the July 2005 rating decision, considerable new evidence has been submitted, including updated VA treatment records which reflect the Veteran receives treatment for hearing loss.  Additionally, in the May 2011 statement of the case the VA has conceded the Veteran was exposed to loud noise during his active duty service.  Therefore, under the low threshold of Shade this newly submitted evidence may reasonably substantiate the reason the Veteran's claim was previously denied, and is therefore material.  Accordingly, the Veteran's claim for entitlement to service connection for hearing loss is reopened.  To this limited extent, his appeal is granted.

The Board will now turn to a discussion of entitlement to service connection for hearing loss on the merits.  The RO also reopened this claim and addressed it on the merits.

In his July 2011 substantive appeal, the Veteran described weapons, including howitzers, were fired in close proximity to his location during active duty service without hearing protection.  Therefore, his exposure to loud noise during active duty service is conceded, as discussed.  However, exposure to loud noise alone is not sufficient to establish service connection.  Rather, the loud noise exposure in service must be related to the Veteran's current hearing loss.

Throughout the period on appeal, the Veteran has consistently related his current hearing loss to his active duty service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensioneural hearing loss from military service in the late 1960s and early 70s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements attributing his current hearing loss to his active duty service are not probative.

His service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any medical treatment for complaints of hearing loss during his active duty service.  However, on his March 1970 Report of Medical History he indicated he experienced hearing loss.  Despite his complaint of hearing loss, audiometric testing conducted in conjunction with his separation examination reflects the Veteran had normal hearing.  The results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
5
LEFT
5
5
5
--
10


The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Because the results from the Veteran's audiometric testing reflect his pure tone thresholds were below 20 dB at all relevant levels, this objective testing reflects the Veteran had normal hearing at his separation from active duty service.

Post service treatment records reflect the Veteran reported experiencing hearing problems as early as January 2005.  However, these medical records do not relate the Veteran's current loss of hearing acuity to his active duty service.

In April 2011, the Veteran was provided with a VA examination.  The examiner noted the Veteran experienced acoustic trauma during his active duty service due to his MOS as a supply clerk with an infantry division in Vietnam.  The examiner also considered the Veteran did not have post-service occupational noise exposure, and indicated he worked in restaurants and in a factory painting doors.  The examiner further indicated the Veteran did not have any post-service recreational noise exposure.

Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
60
LEFT
25
30
35
65
65

The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 94 percent score in both ears.

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Accordingly, the results from this audiometric testing reflect the Veteran currently has a bilateral hearing loss disability for VA purposes.

However, after reviewing all the foregoing, the examiner opined the Veteran's hearing loss was not related to his active duty service.  He explained that audiometric testing conducted at separation reflected the Veteran had normal hearing in both ears.  He further explained that current medical research, including the 2005 Institute of Medicine report, concluded that noise induced hearing loss occurs immediately after noise exposure, and there is no scientific support for delayed onset hearing loss years after the exposure event.  Therefore, he opined the Veteran's current hearing loss must have begun after he was discharged from active duty service.  Because this examiner provided an unambiguous opinion supported by a complete rationale, this report provides probative evidence against the Veteran's appeal.

After carefully considering all the foregoing, the Board finds the elements of entitlement to service connection have not been met.  Although the Veteran was exposed to very loud noise during his active duty service, the results of objective testing show he had normal hearing at separation from active duty service.  In addition, the file includes the probative report from the VA examiner who concluded the Veteran's current hearing loss was not related to his active duty service, and the claims file does not include any medical opinion to the contrary.  The Board has considered that in-service treatment of hearing loss is not required in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, there is simply no probative evidence relating the Veteran's current hearing loss to his active duty service.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Back Disorder

The Veteran's prior claim for entitlement to service connection for a back disorder was denied in a July 2005 rating decision.  The RO found the Veteran had not submitted new and material evidence relating to the previously unestablished element, nexus to active duty service.  [The claim had previously been denied in 1982.]  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

At the time of the July 2005 rating decision, the evidence included the Veteran's service treatment records and post-service treatment records, and the Veteran's application for benefits.  Since that time, extensive additional evidence has been submitted.  

Specifically, in his July 2011 written substantive appeal, the Veteran reported injuring his lower back in service.  In his hearing, he described wrenching his back while jumping out of a chopper under fire, and causing further pain by repeated lifting of heavy material in service.  These lay descriptions of his in-service event were not previously submitted or considered by the AOJ in the July 2005 rating decision.  Accordingly, these statements are new evidence.  In addition, under the low threshold of Shade, the statements may serve to substantiate the reason the Veteran's claim was previously denied, and is therefore material.  Accordingly, the Veteran's claim for entitlement to service connection for a back disorder is reopened.  To this limited extent, his appeal is granted.

The issue of entitlement to service connection for a back disorder is addressed in the remand portion below.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in July 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In March 2015 the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to his active duty service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.
The Veteran was also provided with a VA examination regarding his hearing loss, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been presented and the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened.
	(CONTINUED ON NEXT PAGE)


New and material evidence has been presented and the claim for entitlement to service connection for hearing loss is reopened.

Entitlement to service connection for hearing loss is not established.

New and material evidence has been presented and the claim for entitlement to service connection for a back disorder is reopened.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a back disorder both require remand for further development.

Psychiatric Disorder

The claims file includes a February 2015 written DBQ from a VA psychiatrist suggesting the Veteran is currently diagnosed with PTSD related to his active duty service.  Because there is evidence suggesting a current diagnosis of PTSD, the Board finds further development is required regarding the Veteran's alleged stressor.

Specifically, the Veteran has described several stressors from his service in Vietnam.  First, he described being part of a convoy which accidentally ran over an American soldier working in a hole in a dusty environment.  Second, he reported he observed members of the Viet Cong decapitate an individual along the side of the road.  Third, he reported visiting the steam baths in the local village while bombs exploded in the area, during which time he observed an American soldier who was severely injured by the bomb explosion.  See hearing transcript pg. 8.  The claims file does not reflect the RO attempted to verify any of these stressors.  Accordingly, upon remand all reasonable efforts should be undertaken to verify these described stressors, and notice should be provided to the Veteran.

In addition, the medical evidence is in conflict as to whether the Veteran has PTSD.  Another examination is needed.

The RO last obtained the Veteran's treatment records from the VA Medical Center in Orlando in March 2013.  His recent records should be obtained.

Back Disorder

As discussed above, the Veteran has submitted written statements and hearing testimony relating his current back disorder to an in-service injury from repeated heavy lifting as part of his MOS as a supply clerk.  The Veteran has not yet been provided with a VA examination regarding his back disorder.  Because the claims file includes some evidence of a current disorder, and some suggestion of an in-service injury, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Conduct the development required in order to verify the Veteran's three alleged stressors involving his experiences in Vietnam: 1) being part of a convoy which inadvertently ran over an American soldier in poor visibility, 2) observing a member of the Viet Cong decapitate an individual, and 3) being in a local village while bombs exploded in the area and observing the aftermath.  Provide all required notice to the Veteran, and fully document all development in the claims file, including any failure to verify these described stressors.

2.  Obtain the Veteran's treatment records from the VA Medical Center in Orlando dated from March 2013 to the present.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should be provided with a copy of the Veteran's complete claims file, including his written statements and testimony reporting his in-service events, and any required testing should be conducted.  A full rationale should be provided for any opinion expressed.

The examiner should provide an opinion as to whether the Veteran has PTSD.  See, e.g., 2013 VA examination versus 2015 DBQ. If so, the examiner should state whether it is as likely as not the PTSD is the result of the Veteran's military service.

The examiner should also diagnose any other psychiatric disorders present and state whether it is as likely as not any other psychiatric disorder is the result of the Veteran's military service.

4.  Schedule the Veteran for a VA examination regarding his back disorder.  The examiner should be provided with a copy of the Veteran's complete claims file, including his written statements and testimony reporting his in-service injury, and any required testing should be conducted.  A full rationale should be provided for any opinion expressed.
	
Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a)  Does the Veteran have a current back disorder?  If so, specifically identify each disorder.

b)  For each identified back disorder, is it as likely as not (50 percent or greater) the Veteran's diagnosed back disorder began during, or was otherwise caused by, his active duty service, including his heavy lifting duties as a supply clerk?

5.  After completing all the foregoing, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


